LACOMBE, Circuit Judge.
I have signed the order submitted by defendant because it recited that the master’s fees, calculated according to the rule before designated, amounted to the sums named. As counsel now state there is some error in the calculation, I shall hold the order till these amounts are corrected. The complainant entirely misapprehends my former memorandum. When a party calls a witness, he is to pay the expenses of taking direct and redirect examination of that witness. His adversary is to pay the expenses of taking the cross and recross of the same witness. As to apportioning master’s fees: When a session is taken up entirely with taking testimony, the expenses of taking which one side is to hear, the master’s fees for that session are to he paid by that side. If, however, the session is taken up partly with taking testimony which one side is to pay for, and partly with taking testimony which the other side is to pay for, the master’s fee for that session-is properly chargeable, in equal shares, to both, irrespective of the proportionate amount of time consumed by both. Sessions consumed in whole or in part by argument may he settled for in the same way. Time consumed in consideration and decision of the questions involved, and in preparing the report, is chargeable, in equal shares, to both parties.
If there is any difficulty about making the calculation in this case,, the order may stand as signed, since both parties seem to agree that the apportionment, is equitable.